Citation Nr: 0804795	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In October 2007, the veteran through his accredited 
representative waived RO consideration of his additional 
evidence.

The Board observes that in an October 2006 statement, the 
veteran appeared to raise claims of service connection for 
upper and lower neuropathy secondary to his diabetes.  The 
Board refers these matters to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a July 2004 rating decision the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for PTSD; that determination has 
become final.

3.  Evidence added to the record since the July 2004 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.

A review of the January 2005 VCAA notice shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue addressed in this 
decision have been met and that all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  The Board also finds 
the available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In a March 1983 rating decision the RO denied entitlement to 
service connection for PTSD.  It was noted, in essence, that 
there was no evidence of a PTSD stressor.  The veteran did 
not appeal the RO's decision. Thereafter, on several 
occasions, the veteran attempted to reopen his claim for 
service connection for PTSD.  Rating actions in May 1985, May 
1996, August 1996, May 1997, and May 1999, as well as a 
February 1988 Board decision all denied the veteran's attempt 
to reopen his claim for service connection for PTSD. 

In a July 2004 rating decision the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for PTSD.  The veteran had submitted 
VA outpatient records, VA examination reports, statements 
from his wife, Social Security disability records, copies of 
military records, and personal statements.  The RO stated 
that the submitted evidence did not establish that an in-
service stressor occurred.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.104 (2007).

The evidence received since the July 2004 rating decision 
includes additional personal statements from the veteran, VA 
outpatient records, VA medical correspondence, copies of 
military records, articles from the internet, and various 
articles concerning PTSD.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
July 2004 rating decision is not new, and is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  
The evidence added to the record does not include competent 
evidence which demonstrates that the veteran experienced an 
in-service stressor which meets the DSM-IV criteria for PTSD 
which was the basis for the prior determination.

The submitted medical reports merely reflect the veteran's 
current condition, are redundant of the evidence previously 
considered, and do not raise a reasonable possibility of 
substantiating the claim.  The submitted articles about PTSD 
were general in nature, did not specifically mention the 
veteran, and were redundant of the evidence previously 
considered.

The veteran's statements and internet articles regarding the 
fellow soldier who died of malaria and the fellow soldier who 
experienced a severe head injury relate to experiences that 
had already been declared to not be valid in-service 
stressors in previous RO adjudications.  In particular, the 
Board notes the November 1998 VA examination report in which 
the examiner opined that the veteran's experiences in 
witnessing a severely wounded soldier while hospitalized in 
Saigon did not meet the requirements of a traumatic stressor 
event as defined by DSM-4.  The November 1998 VA examiner had 
reviewed the claims file and had thoroughly interviewed the 
veteran before making his opinion.  Thus, any amount of non-
medical evidence submitted to verify the veteran's 
experiences in witnessing a severely wounded soldier while 
hospitalized in Saigon would not be material, as the 
credibility had previously been assumed and found to not meet 
the DSM-IV criteria for a valid PTSD stressor according to a 
competent medical doctor.  The November 1998 VA examiner's 
opinion was held to be competent and formed the basis for the 
RO's May 1999 denial of the veteran's claim for service 
connection for PTSD.  Although the veteran perfected an 
appeal of the May 1999 RO decision, he withdrew his appeal in 
July 2002, and that decision became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.104 (2007).

In responding to the veteran's statement that he witnessed a 
severely wounded soldier while hospitalized in Saigon, the 
named soldier, [redacted], was shown to have died on 
the field of battle on October [redacted], 1965.  His body was 
recovered.  Service treatment records reflect that the 
veteran was hospitalized at a field hospital from October 6 
to October 8, 1965, for treatment of dengue fever.  The two 
individuals were never hospitalized together.

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for PTSD; the appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


